                   Case 1:17-cv-01127-VEC-SLC Document 78 Filed 02/18/20 Page 1 of 2



MEMO ENDORSED
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 2/18/2020


                                             THE CITY OF NEW YORK
GEORGIA M. PESTANA                          LAW DEPARTMENT                                                        MARTIN BOWE
Acting Corporation Counsel                        100 CHURCH STREET                                                   Senior Counsel
                                                  NEW YORK, NY 10007                                             Tel: (212) 356-0894
                                                                                               (not for service) Fax: (212) 788-0940
                                                                                                                Cell: (646) 498-7178
                                                                                      (not for service) email: mbowe@law.nyc.gov




                                                                       February 18, 2020

          VIA ECF
          Hon. Valerie E. Caproni
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, NY 10007

                    Re:      Diggs v. City of New York, 17-CV-1127 (VEC)(HBP)

          Dear Judge Caproni:
                 I am an Assistant Corporation Counsel assigned to defend the above referenced matter. I
          write on behalf of all parties to respectfully request additional time for the parties to submit an
          executed stipulation of settlement. On January 16, 2020, the Court directed that the stipulation
          be submitted by February 18, 2020. (ECF. Nos. 76, 77) However, as of this morning, defendants
          have not yet received from Plaintiff an executed copy of the stipulation.

                  As background, on January 22, 2020, defendants mailed copies of the stipulation and
          releases to Plaintiff. On January 31, 2020, defendants contacted Plaintiff’s contact person, Ms.
          Tina Totten, to request that she inquire of Plaintiff as to whether he had received the papers. On
          February 1, 2020, Ms. Totten informed defendants that Plaintiff had not yet received the papers.
          On February 5, 2020, defendants mailed another set of copies to Plaintiff. I have this morning
          inquired of Ms. Totten whether Plaintiff has received the papers and she has informed me that
          she will inquire of Plaintiff. In the event Plaintiff informs that he has not received the papers, I
          will escalate the issue within the State Correctional system to ensure that the papers are delivered
          to Plaintiff.

                Defendants propose that in the event the parties are unable to file an executed Stipulation
          by March 6, 2020, that a status letter be due on that date.
      Case 1:17-cv-01127-VEC-SLC Document 78 Filed 02/18/20 Page 2 of 2



                                               Respectfully submitted,

                                               /s/
                                               Martin Bowe
                                               Assistant Corporation Counsel

cc:   Lonnie Diggs 18A-26-290
      Franklin Correctional Facility       Application GRANTED.
      NYSID: 05303918Y
      60 Bare Hill Road                    SO ORDERED.
      P.O. Box 10
      Malone, NY 12953

                                                                         2/18/2020
                                           HON. VALERIE CAPRONI
                                           UNITED STATES DISTRICT JUDGE




                                       2
